TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00342-CR



                                        Ex parte Rizwan Ali


          FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
           NO. 08-04657-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Rizwan Ali pleaded guilty to the offense of delivery of drug paraphernalia.

See Tex. Health & Safety Code Ann. § 481.125(b) (West 2010). Punishment was assessed at

180 days in county jail and a fine of $4,000. The trial court suspended imposition of the sentence

and placed Ali on community supervision for 12 months. Subsequently, Ali filed an application for

writ of habeas corpus, alleging that his trial counsel was ineffective in failing to warn him of the

immigration consequences of his guilty plea. The trial court denied the application.

                This appeal is a companion to the appeal of Ali’s brother, Aftab Ali, who was charged

with a similar offense, pleaded guilty, and filed a similar application for writ of habeas corpus, which

the trial court also denied. See Ex parte Ali, No. 03-11-00323-CR (Tex. App.—Austin May 16,

2012, no pet. h.) (op., designated for publication). Other than minor factual differences that are not

material to our disposition, the procedural history, issues raised, and arguments made in both causes

are identical. For the reasons stated in our opinion in cause number 03-11-00323-CR, we affirm the

order of the trial court.
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Affirmed

Filed: May 17, 2012

Do Not Publish




                                              2